DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 recites, a battery management platform comprising: a battery configured to supply a type of power to at least one load device; a central charging station configured to provide power to charge the battery while the battery is coupled to the central charging station, the central charging station including an electronic processor configured to: secure the battery to the central charging station via a locking mechanism when a status of the battery is determined to be checked-in, wherein the locking mechanism includes a locking member configured to engage with a receiver cavity of the battery; receive, via a graphic user interface, a user request to check-out the battery; update, in a memory, a status of the battery as checked-out; disengage, when the status is changed to checked-out, the locking
mechanism to allow the battery to be removed; monitor at least one characteristic of the battery; determine, when the status is checked-out, when the battery is recoupled to the central charging station; update, in the memory, the status of the battery as checked-in; and engage, when the status is changed to checked-in, the locking mechanism to secure the battery to the central charging station; wherein the locking mechanism includes an override function configured to allow the user to disengage the locking mechanism without an electronic command.  The art of record does not teach, disclose, or make obvious the above limitations, nor would it have been obvious to one having ordinary skill in the art to modify the art of record to meet said limitations.

Claim 9 recites, a battery management system comprising: a battery center including one or more battery receptacle, the battery center configured to: receive one or more batteries, identify one or more batteries, and charge one or more batteries; and a controller including a memory and an electronic processor, the controller configured to: receive, from the battery center, a status of one or more batteries, receive, from a user, an unlock request, and output, to the battery center, an unlock command; wherein, the battery center unlocks, via a locking mechanism, one or more batteries from the one or more battery receptacles upon receiving the unlock command, wherein the locking mechanism includes one or more locking members configured to engage with one or more receiver cavities of the one or more batteries, and wherein the locking mechanism includes an override function configured to allow the user to disengage the locking mechanism without an electronic command.  The art of record does not teach, disclose, or make obvious the above limitations, nor would it have been obvious to one having ordinary skill in the art to modify the art of record to meet said limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT GRANT/Primary Examiner, Art Unit 2859